Citation Nr: 1535992	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

This case comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In his subsequent notice of disagreement, the Veteran initiated his appeal of the denial of service connection for a bilateral hearing loss disability and a right knee disability.  He also appealed the denial of service connection for a right ankle disability, a ruling which appears to have been issued in error, because VA had granted service connection for a right ankle disability in July 1971 and assigned a noncompensable disability rating.  The Seattle RO recognized the error in an August 2008 deferred rating decision, promptly arranged a new VA examination of the ankle and, in January 2009, issued a new decision, which increased the rating assigned for the Veteran's service-connected right ankle to 20 percent.  Under these circumstances, the portion of the July 2007 rating decision denying service-connection for a right ankle disability is a nullity.  Cf. 38 C.F.R. § 3.105 (2014).  Thus, even though the Veteran's notice of disagreement purports to appeal the denial of service connection for an ankle disability, only the issues listed on the title page will be considered in this decision.  Because he did not file a notice of disagreement within one year of the January 2009 decision, the correctness of the 20 percent rating assigned to the Veteran's right ankle disability is not before the Board.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2014).  

On May 11, 2015, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  This hearing took place at the RO in Phoenix, Arizona, because the Veteran had moved to Arizona from Washington between the date of the initial denial of his claims and the date of his hearing.




FINDINGS OF FACT

1. In May 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal of the denial of service connection for a right knee disability.

2. The evidence is approximately evenly balanced as to whether the Veteran's bilateral hearing loss disability is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
 
2. With reasonable doubt resolved in favor of the Veteran, his bilateral hearing loss disability was incurred in service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

At his May 2015 Travel Board hearing, the Veteran stated that he wished to withdraw his appeal.  The Board no longer has jurisdiction to review the Veteran's appeal of the denial of service connection for a right knee disability and it is dismissed.

Service Connection for Hearing Loss

The Veterans' Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Because the Board is granting the only claim now being decided, i.e., entitlement to service connection for a bilateral hearing loss disability, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service connection will be granted for a current disability which resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

At VA examinations by VA audiologists in January 2010 and December 2011, both examiners recorded a series of auditory thresholds and speech recognition scores which meet the regulatory criteria for hearing loss disability. 

This evidence satisfies the "current disability" element of the Veteran's hearing loss claim.  A private audiologist conducted similar tests in August 2008 and also obtained results which meet the criteria for establishing hearing loss disability.  The results of a December 2009 VA hearing test were similar. 
In the Air Force, the Veteran was assigned to the military airlift command in Southeast Asia.  He planned the arrangement of the cargo within military transport aircraft and assisted in loading cargo onto various kinds of aircraft.  In his written statements and hearing testimony, he explained that his duties required his frequent presence on the flight line at airfields in Vietnam.  The Veteran testified that, due to the shortness of some of the runways, various turboprop aircraft at his airfield were especially equipped with "jet packs" for takeoff, which exposed him to loud noises.  He did not use hearing protection.

The Veteran testified that he served at airfields which came under attack from enemy rockets and mortars.  He was also assigned to retrieve empty pallets after they had been used to drop supplies via parachute from transport aircraft in flight.   These duties sometimes took the Veteran to remote, unpaved airfields and the Veteran described multiple occasions when he and his unit were attacked during these assignments.  In support of his claim, the Veteran submitted dozens of photographs of himself at various locations in Vietnam during 1968 and 1969.  In some of these photographs, the Veteran and his fellow airmen are equipped with rifles, helmets and flak jackets to protect the perimeter of airfield runways.  On the reverse side of at least two of the photographs are apparently contemporaneous notes recording instances of combat with the enemy.  

The Veteran's statements concerning combat with the enemy implicate the "combat presumption" of 38 U.S.C.A. § 1154(b).  When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id. Application of section 1154(b) requires a finding that the Veteran was engaged in combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Board is not required to accept a veteran's assertion that he was engaged in combat.  See Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  "The Court has also held that combat status may be determined 'through the receipt of certain recognized military citations or other supportive evidence'. . . The phrase  'other supportive evidence' serves to provide an almost unlimited field of potential evidence to be used to 'support' a determination of combat status."  Gaines, 11 Vet. App. at 359 (quoting West (Carlton) v. Brown, Vet. App. 70, 76 (1994)).

The Veteran's claims file includes personnel records documenting the Veteran's service in Vietnam.  These documents, the photographs submitted by the Veteran, and the Veteran's credible hearing testimony are all within the broad scope of evidence available to prove combat status under Gaines.  Based on this evidence, the Board finds that the combat presumption of section 1154(b) applies to this case.

Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (jet aircraft noise).  Based on the service records, testimony of the Veteran, and by applying 18 U.S.C.A. § 1154(b), the Board concludes that the Veteran sustained an injury during service, satisfying the second element of his claim.

The third and last element of the claim for service connection is the existence of a causal link - or "nexus" - between his acoustic trauma in Vietnam and his present hearing loss disability.    

Both examiners, however, diagnosed the Veteran with sensorineural hearing loss. 
VA has determined that sensorineural hearing loss is an "organic disease of the nervous system" for the purposes of 38 C.F.R. § 3.309(a) (chronic diseases).  See Fountain v. McDonald, 27 Vet. App. 258, 267-68 (2015).  One problem with the rationale for the December 2011 nexus opinion is that, even if the Veteran's hearing were normal at the time of his separation examination, service connection would be presumed if sensorineural hearing loss became manifest to a degree of 10 percent or more within one year after the date of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3).  Moreover, although the Veteran's hearing test at the time of his separation examination was within normal limits, his auditory thresholds were higher at certain frequencies than at the time of his enlistment.  In his testimony, the Veteran also explained that, in his post-service work in a grocery store, he was not exposed to noises as loud as the noises he heard in the Air Force.
In Hensley, 5 Vet. App. at 159 and in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that the absence of hearing loss disability in service is not necessarily fatal to a claim for compensation for post-service hearing loss disability. 
With respect to the VA examination reports, it is significant that "even if a medical opinion is inadequate to decide a claim, it does not follow that the opinion is entitled to absolutely no probative weight."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  Although the January 2010 VA examination was inadequate for the reasons identified by the RO, the report indicated that the Veteran's tinnitus was related to his hearing loss.  The Veteran himself is competent to identify the tinnitus, see Charles v. Principi, 16 Vet. App. 370, 374 (2002), and he credibly testified that tinnitus began in service.  Taken together with the Veteran's testimony, the January 2010 VA examiner's opinion on the link between hearing loss and tinnitus is highly favorable to the Veteran's claim.    

Finally, the Board must consider the Veteran's combat experience in resolving the issues of service connection for hearing loss.  See Reeves, 682 F.3d at 999.  Like this case, Reeves involved a hearing loss claim by a combat veteran.  The Court explained that the Board was "required to apply the section 1154(b) presumption to the separate question of whether he also suffered permanent hearing loss while on active duty.  In short, although the record contained evidence of the cause of Reeves' disability - acoustic trauma from mortar blasts . . . he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service."  Id. (emphasis in original).

The Veteran in this case claimed that he incurred hearing loss in Vietnam.  Under the analysis used in Reeves, the combat presumption of section 1154(b) applies not only to prove that the Veteran was exposed to acoustic trauma in Vietnam, but also that he incurred hearing loss during his service in Vietnam.

The Board has considered the opinion of both VA examiners and the results of the Veteran's in-service hearing tests.  But, under Ledford and Hensley, normal hearings tests during service do not foreclose the possibility of a causal link between post-service hearing loss and an in-service injury.  In his statements, which the Board accepts as credible, the Veteran explained why it was unlikely that post-military acoustic trauma caused his hearing loss.  Although there is some evidence in tension with the Veteran's account, the Board finds that the cumulative effect of the evidence unfavorable to the Veteran's claim falls short of the "clear and convincing" evidence which, under section 1154(b), is needed to rebut a combat Veteran's account of the origins of his injury.

For the foregoing reasons, the evidence is at least evenly balanced as to whether in-service acoustic trauma caused the Veteran's hearing loss disability.  With reasonable doubt resolved in favor of the Veteran, the Board finds that the Veteran's hearing loss was incurred in service.  See 38 U.S.C.A. §§ 1154, 5107(b).


ORDER

The Veteran's appeal of the denial of service connection for a right knee disability is dismissed.

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


